        Case 7:19-cv-00174-HL Document 25 Filed 08/26/21 Page 1 of 10




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             VALDOSTA DIVISION


GREG JENKINS, SR. and GREG
JENKINS, JR.,

      Plaintiffs,
                                               Civil Action No. 7:19-CV-174 (HL)
v.

Sgt. MIKE LEE, TIMOTHY GLASSNER,
Sheriff ASHLEY PAULK, and LOWNDES
COUNTY, GEORGIA,

      Defendants.


                                     ORDER

      On June 10, 2021, the Court entered an Order (Doc. 21) granting in part

and denying in part Defendants Mike Lee, Timothy Glassner, Ashley Paulk, and

Lowndes County, Georgia’s Motion for Summary Judgment (Doc. 16). The

Court’s Order disposed of each of Plaintiffs’ federal law claims except their false

arrest claim, which the Court permitted to proceed. The parties’ briefing did not

address Plaintiffs’ state law claims. The Court ordered the parties to submit

supplemental briefing as to those claims. Now before the Court is Defendants’

Response to Court Order and Supplemental Motion for Summary Judgment

(Doc. 22). For the following reasons, the Court GRANTS Defendants’ motion.
        Case 7:19-cv-00174-HL Document 25 Filed 08/26/21 Page 2 of 10




I.    FACTUAL BACKGROUND 1

      On November 11, 2018, Plaintiffs Greg Jenkins, Sr. (“Jenkins, Sr.”) and

Greg Jenkins, Jr. (“Jenkins, Jr.”) attended a Veteran’s Day gathering at the home

of Mr. and Mrs. Anthony Robinson. (Jenkins, Jr. Aff., ¶¶ 1, 6; Jenkins, Sr. Aff., ¶¶

1, 6; Robinson Aff., ¶ 1). The Jenkinses rode to the Robinsons’ home with Zicory

Ford. (Jenkins, Jr. Aff., ¶ 6; Jenkins, Sr. Aff., ¶ 6; Ford Aff., ¶¶ 1, 5). Many of the

Robinsons’ invitees either arrived on or brought their motorcycles on trailers.

(Jenkins, Jr. Aff., ¶ 7; Jenkins, Sr. Aff., ¶ 8; Def. Ex. 3, “Disorderly House (2)”). 2

There is no evidence that either of the Jenkinses were riding motorcycles.

Rather, upon arriving at the Robinsons’ home, Jenkins, Sr. settled himself on the

bumper of Ford’s vehicle. (Jenkins, Sr. Aff., ¶ 7).

      Sometime around 4:45 p.m. that same day, Defendant Mike Lee, a Staff

Sergeant employed by the Lowndes County Sheriff’s Office, responded to

complaints of a large gathering and motorcycle racing on Old Naylor Road. (Lee

Aff., ¶¶ 5, 8; Lee Aff., Ex. A, p. 1). Lee received a follow up call from Deputy Jay

Norman, who informed Lee “that there were many motorcycles and a large group

1 The facts stated herein are the same as those outlined in the Court’s previous
Order. (Doc. 21, p. 1-5).
2 Defendants’ Exhibit 3 contains several body camera videos identified as

“Disorderly House (1)”; “Disorderly House (2)”; and “Disorderly House (3).”
Defendants did not identify the officer connected to each video. However, upon
review the Court discerns that the video labeled “Disorderly House (2)” originated
from the body camera of Deputy Jay Norman. Defendants did not provide body
camera footage from Defendant Mike Lee, the arresting officer.

                                          2
         Case 7:19-cv-00174-HL Document 25 Filed 08/26/21 Page 3 of 10




of people gathered at the subject location[,] some of whom were drinking

alcohol.” (Lee Aff., ¶ 9). Upon arriving at the Robinsons’ property, Lee observed

approximately 50 individuals and 25 cars and trucks, several of which were

pulling trailers with motorcycles. (Lee Aff., Ex. A, p. 1). Lee declared the scene a

“disorderly house” within the meaning of O.C.G.A. § 16-11-44. 3 (Lee Aff., ¶ 10).

Lee “shouted to everyone the party was over and everyone must leave.” (Lee

Aff., Ex. A, p. 1). When the crowd did not immediately disperse, Lee “shouted at

the crowd again [that] whomever was not making an attempt to leave when other

deputies show[ed] up, they would be arrested.” (Id.).

      According to Lee, Jenkins, Jr. stood with his hands in his pockets staring at

Lee. (Id.). Lee approached Jenkins, Jr., commenting that Jenkins, Jr. “re[eked] of

marijuana” and ordering him to place his hands behind his back. (Jenkins, Jr.

Aff., ¶ 9). 4 Jenkins, Jr. complied. (Jenkins, Jr. Aff., ¶ 9; Lee Aff., Ex. A, p. 1). Lee

conducted a search of Jenkins, Jr. incident to the arrest but found no evidence of

drugs. (Lee Aff., Ex. A., p. 1). As Lee escorted Jenkins, Jr. to his patrol car,

Jenkins, Sr. asked why his son was being arrested, remarking that Jenkins, Jr.

3 “A person who keeps and maintains, either by himself or others, a common, ill-
governed, and disorderly house, to the encouragement of gaming, drinking, or
other misbehavior, or to the common disturbance of the neighborhood or orderly
citizens, is guilty of a misdemeanor.” O.C.G.A. § 16-11-44.
4 This interaction was not captured by any of the body camera footage submitted

to the Court. “Disorderly House (2)” and “Disorderly House (3)”, however, show
that Jenkins, Jr. complied with Lee’s command to put his hands behind his back
and calmly walked to the patrol car.

                                           3
        Case 7:19-cv-00174-HL Document 25 Filed 08/26/21 Page 4 of 10




had done nothing wrong. (Jenkins, Sr. Aff., ¶ 10; “Disorderly House (3)”). An

officer suggested that Jenkins, Sr. should wait an hour then call the jail to find out

the charges. (Id.). During this interchange, the video footage shows that other

guests were steadily exiting the Robinsons’ property. (“Disorderly House (2)”).

      Lee returned and ordered Jenkins, Sr. to turn around and place his hands

behind his back. (Jenkins, Sr. Aff., ¶ 11; “Disorderly House (3)”). Jenkins, Sr.

informed Lee that he was a disabled veteran and that he had a shoulder injury.

(Id.). Lee linked multiple sets of handcuffs together to accommodate Jenkins, Sr.

(Jenkins, Sr. Aff., ¶ 11; Lee Aff., ¶ 12; “Disorderly House (2)”). Jenkins, Sr. cried

out in pain as Lee and another officer walked with him to the patrol car. (Jenkins

Sr. Aff., ¶ 11; “Disorderly House (2)”). Jenkins, Sr. is a large man, and he

struggled to enter the vehicle. (Id.). On the video, Jenkins, Sr. can be heard

exclaiming that he is in pain. (“Disorderly House (2)”). However, the body camera

video makes clear that the officers did not force Jenkins, Sr. into the car. (Id.).

Jenkins, Sr. asked if the officers had a larger transport vehicle. (Jenkins, Sr. Aff.,

¶ 11; Lee Aff., Ex. A, p. 2; “Disorderly House (2)”). The officers informed him that

was the largest car available. (Id.). As shown in the video, the officers remained

calm throughout these proceedings and permitted Jenkins, Sr. to situate himself

as comfortably as possible. (Lee Aff., Ex. A, p. 2; “Disorderly House (2)”).




                                          4
        Case 7:19-cv-00174-HL Document 25 Filed 08/26/21 Page 5 of 10




      Lee and another officer transported the Jenkinses to the jail. (Lee Aff., Ex.

A, p. 2). Lee charged them with misdemeanor obstruction of a law enforcement

officer in violation of O.C.G.A. § 16-11-24(a). (Lee Aff., ¶ 11). 5 The Jenkinses

attempted to explain to Lee that they could not leave the party because they rode

there with another guest. (Lee Aff., Ex. A, p. 2). Lee told them “there were many

people there[, but he] did not see them ask one person for a ride” nor attempt to

call someone for a ride. (Id.).

      On November 12, 2018, Lee submitted Affidavits for Arrest for Jenkins, Sr.

and Jenkins, Jr. (Lee Aff., ¶ 14; Lee Aff., Ex. B). A Lowndes County Magistrate

Judge determined there was probable cause to arrest the Jenkinses and issued

arrest warrants. (Id.). Justin C. Cabral, III, the Solicitor-General of the State Court

of Lowndes County, exercised his discretion to dismiss the charges. (Cabral Aff.,

¶¶ 7, 10). After reviewing the case, Cabral “felt that the finder of fact might have a

reasonable doubt regarding” the Jenkinses guilt. (Id. at ¶ 11).

II.   SUMMARY JUDGMENT STANDARD

      A court “shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as


5 Lee claims in his report that he detected the smell of marijuana while arresting
Jenkins, Jr.. (Lee Aff., Ex. A, p. 1). However, Lee located no drugs or drug
paraphernalia incident to his search of Jenkins, Jr., and Lee did not charge
Jenkins, Jr. with any drug related offense. (Id.). Both Jenkins, Sr. and Jenkins, Jr.
tested negative for drugs. (Doc. 18-6, p. 2-3).

                                          5
        Case 7:19-cv-00174-HL Document 25 Filed 08/26/21 Page 6 of 10




a matter of law.” Fed. R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986). The party seeking summary judgment “always bears the initial

responsibility of informing the district court of the basis for its motion, and

identifying   those   portions   of   the   pleadings,   depositions,    answers     to

interrogatories, and admissions on file, together with the affidavits, if any, which it

believes demonstrate the absence of a genuine issue of a material fact.” Celotex,

477 U.S. at 323 (quotation omitted). If the movant meets this burden, the burden

shifts to the party opposing summary judgment to go beyond the pleadings and

to present specific evidence showing that there is a genuine issue of material

fact, or that the movant is not entitled to judgment as a matter of law. Id. at 324-

26. “If the record presents factual issues, the court must not decide them; it must

deny the motion and proceed to trial.” Herzog v. Castle Rock Entm’t, 193 F.3d

1241, 1246 (11th Cir. 1999). But, when “the record taken as a whole could not

lead a rational trier of fact to find for the non-moving party,” summary judgment

for the moving party is proper. Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986).

      “At the summary judgment stage, facts must be viewed in the light most

favorable to the nonmoving party only if there is a ‘genuine’ dispute as to those

facts.” Scott v. Harris, 550 U.S. 372, 380 (2007). When reliable video evidence is

available, the court should view the facts in the light depicted by the video



                                            6
         Case 7:19-cv-00174-HL Document 25 Filed 08/26/21 Page 7 of 10




recording. Id. at 381; see also Penley v. Eslinger, 605 F.3d 843, 848 (11th Cir.

2010) (inferences for the nonmoving party may be drawn only “to the extent

supportable by the record”).

III.   DISCUSSION

       In their Complaint, Plaintiffs raise state law claims for intentional infliction

of emotional distress and negligent hiring, training, and retention. Defendants

move for summary judgment as to these claims, arguing that they are entitled to

the protection of sovereign and official immunity. The Court agrees.

       A.    Sovereign Immunity

       “The doctrine of sovereign immunity . . . protects all levels of governments

from legal action unless they have waived their immunity from suit.” Watts v. City

of Dillard, 294 Ga. App. 861, 862 (2008) (quotation marks and citation omitted).

“As a general rule, counties enjoy sovereign immunity.” Layer v. Barrow Cnty.,

297 Ga. 871, 871 (2015). And, since suits against county officers are in reality

suits against the county itself, county officers sued in their official capacities

“enjoy the same sovereign immunity.” Id. Sovereign immunity “can only be

waived by an Act of the General Assembly which specifically provides that

sovereign immunity is thereby waived and the extent of such waiver.” Ga. Const.

of 1983, art. I, § 2, par. IX(e) Any waiver of sovereign immunity must be




                                           7
        Case 7:19-cv-00174-HL Document 25 Filed 08/26/21 Page 8 of 10




demonstrated by the party who seeks to benefit from the waiver. Butler v.

Carlisle, 299 Ga. App. 815, 818 (2009).

      Plaintiffs have offered no evidence that the General Assembly waived

sovereign immunity for the state law claims raised in this case. Therefore, any

state law claims asserted against Defendant Lowndes County or against

Defendants Lee, Glassner, or Paulk in their official capacities are barred by

sovereign immunity.

      B.     Official Immunity

      Plaintiffs’ state law claims against Lee, Glassner, and Paulk in their

individuals capacities are barred by the doctrine of official immunity. “Under

Georgia law, county law enforcement officers are entitled to official immunity from

suit and liability unless they ‘. . . act with actual malice or an intent to injure when

performing a discretionary act.’” Speight v. Griggs, 579 F. App’x 757, 759 (11th

Cir. 2014) (quoting Roper v. Greenway, 294 Ga. 112, 113 (2013)), and (citing

Ga. Const. art. I., § 2, para. IX(d)). “Actual malice requires more than harboring

bad feelings about another,” Adams v. Hazelwood, 271 Ga. 414, 415 (1999), but

does not include “implied malice” or a showing of “the reckless disregard for the

rights or safety of others,” Murphy v. Bajjani, 282 Ga. 197, 203 (2007). Rather,

actual malice refers to “a deliberate intention to commit a wrongful or illegal act,”

Tittle v. Corso, 256 Ga. App. 859, 862 (2002), that “may be accomplished with or



                                           8
        Case 7:19-cv-00174-HL Document 25 Filed 08/26/21 Page 9 of 10




without ill will and whether or not injury was intended,” Adams, 271 Ga. at 415. “A

deliberate intention to do wrong such as to constitute the actual malice necessary

to overcome official immunity must be the intent to cause the harm suffered by

the plaintiff[ ].” Selvy v. Morrison, 292 Ga. App. 702, 704 (2008).

      The parties agree that Defendant Lee was acting within the scope of his

discretionary authority when he arrested Plaintiffs. Therefore, the only question

before the Court is whether there is evidence that any of the named Defendants

acted with actual malice or actual intent to injure Plaintiffs. Plaintiffs’ Complaint

alleges that Defendants Lee, Glassner, and Paulk acted intentionally and

maliciously to cause them harm; however, Plaintiffs have presented no evidence

to support this allegation. (Doc. 1, p. 4). The undisputed evidence is that

Defendant Lee arrested Plaintiffs. While the Court previously found that there

was evidence from which a reasonable jury could conclude there was not

probable cause for the arrest, Plaintiffs’ have pointed to no evidence to support

their contention that Lee intentionally or maliciously hurt or mistreated them.

“Even when an arresting officer operates on a mistaken belief that an arrest is

appropriate, official immunity still applies.” Reed v. DeKalb Cnty., 264 Ga. App.

83, 86 (2003). Absent evidence that Lee’s actions “were taken with actual

malice,” official immunity applies. The Court accordingly grants Defendants’




                                         9
        Case 7:19-cv-00174-HL Document 25 Filed 08/26/21 Page 10 of 10




motion for summary judgment as to Plaintiff’s state law claims against

Defendants Lee, Glassner, and Paulk.

VI.   CONCLUSION

      For the foregoing reasons, the Court GRANTS Defendants’ Supplemental

Motion for Summary Judgment. (Doc. 22). Plaintiffs’ state law claims are

dismissed. Plaintiffs’ remaining federal law claim for false arrest against

Defendant Sergeant Mike Lee shall proceed to trial. The Court will place this

case on its next available trial calendar.

      SO ORDERED, this the 26th day of August, 2021.


                                 s/ Hugh Lawson________________
                                 HUGH LAWSON, SENIOR JUDGE
aks




                                         10
